Citation Nr: 0409524	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed 
as diabetes II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty October 1953 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for diabetes mellitus.

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made reasonable 
efforts to develop such evidence.

2.  Diabetes mellitus was shown many years after the veteran 
separated from active duty service and there is no evidence 
indicating a nexus between his current diagnosis and active duty 
service.

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.309, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to this appeal.  VCAA provides that VA will 
assist a veteran in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a veteran if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.

A recent decision of United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after", the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  38 U.S.C. §§ 
5100, 5103(a).  The Court also held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . take 
due account of the rule of prejudicial error")".  

In this case, the veteran's application for service connection was 
received in April 2001.  By correspondence, dated in June 2001, 
the RO informed the veteran of the requirements of VCAA.  In 
February 2002, the RO denied the veteran's claim of entitlement to 
service connection for diabetes mellitus.  Thus, the veteran has 
been provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of how 
his claim was still deficient.  Because no additional evidence has 
been identified by the veteran as being available, but absent from 
the record, the Board finds that any failure on the part of VA to 
further notify the veteran of what evidence would be secured by VA 
and what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004). 

Law and Regulations

A veteran seeking disability benefits must establish: (1) status 
as a veteran; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of the disability; and (5) the effective date of the disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for diabetes mellitus, if 
incurred in or aggravated by service, where the disease has 
manifested to a compensable degree within the applicable time 
limit, which is one year, following service in a period of war or 
following peacetime service on or after January 1, 1947, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  See 38 C.F.R. §§ 3.307, 3.309 (2003).

Factual Background

The veteran claims service connection for diabetes mellitus, 
claimed as diabetes II.

In a statement dated in February 2002, the National Personnel 
Records Center indicated that the veteran's service medical 
records were not available, having been destroyed by fire.  
However, associated with the claims file is the veteran's 
separation examination, dated in August 1956.  The examination 
included laboratory tests (urine sugar) that were negative for 
signs of diabetes mellitus.  Upon separation from active duty 
service, the medical evidence of record does not indicate that the 
veteran had diabetes mellitus.

In the veteran's notice of disagreement (NOD), dated in March 
2002, the veteran maintains that his Service Medical Records (SMR) 
were lost in the fire that occurred at the National Personnel 
Records Center in St. Louis, Missouri in 1973.  Subsequently, the 
veteran asserts asserted that he has medical records at Montcrief 
Army Hospital at Fort Jackson that should be used as evidence in 
deciding whether he is entitled to service connected benefits.  In 
November 2002 and again in January 2003, the RO requested 
information regarding the veteran's treatment from that facility.  
In April 2003, a reply from Fort Jackson Army Medical Department 
informed VA that they were unable to locate any records for the 
veteran at that facility.

By correspondence dated in November 2002, the RO informed the 
veteran that he would need to complete the applicable VA form so 
that the RO would have information necessary to reconstruct the 
veteran's medical data that was lost in the fire.  The letter also 
indicated that the RO requested a copy of any treatment records 
located at Montcrief Army Hospital at Fort Jackson, South 
Carolina.

In a statement dated in January 2003, the veteran related that he 
did not have any information, regarding treatment records 
supposedly located at Montcrief Army Hospital at Fort Jackson, 
that would be helpful in substantiating his claim for service 
connected benefits.

At the time of the RO's February 2002 decision, the SMRs were 
unavailable.  However, associated with the claims file is the 
veteran's separation examination, dated in August 1956.  Upon 
separation from active duty service, the medical evidence of 
record does not indicate that the veteran had diabetes mellitus.

Post service medical records, which include progress notes and 
medical records from Dr. Baroody G. Waddy, dated from January 1973 
to December 1997. These notes indicate that the veteran has a 
current diagnosis of noninsulin dependentwas diagnosed with 
diabetes mellitus in the mid-1980's; however, none of the records 
offer a nexus, or link, between the veteran's active duty service 
and his current diagnosis of diabetes mellitus.  Likewise, VA 
outpatient treatment records dated beginning in June 2000 noted 
the diagnosis of diabetes mellitus, but do not indicate that the 
disease begin in service or within a year following separation 
therefrom.

Analysis

Upon review of the medical evidence of record, it is apparent that 
the veteran suffers from noninsulin dependent diabetes mellitus.  
However, upon separation from service, the veteran was not 
diagnosed as having diabetes mellitus.  It was not until many 
years later that the veteran began receiving treatment for 
diabetes mellitus.  Similarly, the veteran's post service medical 
records have not indicated any nexus between the veteran's service 
and his current diagnosis.

The Board is aware of the veteran's contentions that his current 
diagnosis of diabetes mellitus is the result of events occurring 
during active duty service; however, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Although the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as there is no evidence linking the current diagnosis of 
diabetes mellitus to the veteran's active duty service, the Board 
finds that there is no basis upon which to grant service 
connection.

Under the circumstances of this case, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

The veteran's claim for entitlement to service connection for 
diabetes mellitus is denied.


____________________________________________
RENÉE M. PELLETIER

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



